RESOLUCIÓN
Con el propósito de dar un cumplimiento fiel al mandato expreso del Art. 1.002 de la Ley de la Judicatura de Puerto *668Rico de 1994 (4 L.RR.A. sec. 22a) de aprobar una regla-mentación interna necesaria para su implantación, me-diante la Orden Administrativa I, emitida el 20 de enero de 1995 y enmendada el 23 de enero de 1995, se adoptaron unas normas de transición relativas a las Reglas de Proce-dimiento Civil (32 L.P.R.A. Ap. III).
En virtud de esta Resolución, se reactiva el Comité Ase-sor Permanente de Reglas de Procedimiento Civil adscrito al Secretariado de la Conferencia Judicial, con la enco-mienda de evaluar las Reglas de Procedimiento Civil de Transición, a la luz de las experiencias de la Oficina de Administración de los Tribunales y del sistema judicial en la implantación de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22 et seq.), y de proponer al Tribunal Supremo un proyecto de nuevas reglas procesales. Se designan como miembros de dicho Comité a las personas siguientes:
1. Hon. Pedro López Oliver, Presidente
2. Hon. José L. Miranda de Hostos
3. Ledo. Antonio García Padilla
4. Ledo. Alberto Ornar Jiménez Santiago
5. Ledo. Alvaro R. Calderón Mongil
6. Ledo. David Rivé Rivera
7. Ledo. José Cuevas Segarra
8. Ledo. José Enrique Otero Matos
9. Ledo. Luis Sánchez Betances
10. Ledo. Fernando Agrait Betancourt
Notifique el señor Secretario del Tribunal con copia de esta Resolución a las personas designadas.

Publíquese.

Lo acordó el Tribunal y certifica la señora Subsecretaría General.
(Fdo.) Carmen E. Cruz Rivera

Subsecretaría General